John J. Walsh, J.
Motion for a bill of particulars in the above-entitled case (robbery in the first degree) is granted as to the folloAving:
1. The exact time and place where the alleged performance of the robbery in the first degree mentioned in the indictment herein occurred.
2. The name of the alleged accomplice.
*6484. The exact personal property alleged to have been taken from Marjorie B. Cline.
The following items are evidentiary in nature:
3. The manner or manners in which the said defendant was aided by an accomplice.
5. The act or acts of force and violence used by the defendant.
As to items 3 and 5, the motion is denied.